Case 2:19-cv-08548-GW-SHK Document 14 Filed 08/13/20 Page 1 of 1 Page ID #:67




 1                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
12    FREDERICK LUEHRING,                           Case No. 2:19‐cv‐08548‐GW (SHK)

13                               Petitioner,
                                                    JUDGMENT
14                       v.

15    THE PEOPLE OF THE STATE OF
      CALIFORNIA, METROPOLITAN STATE
16    HOSPITAL,
17                                Respondents.
18
19         Pursuant to the Order Accepting Findings and Recommendation of United
20   States Magistrate Judge,
21         IT IS HEREBY ADJUDGED that this action is DISMISSED without prejudice.
22
23   Dated: August 13, 2020
24                                             HONORABLE GEORGE H. WU
25                                             United States District Judge

26
27
28
